      Case 1:19-cr-00808-VEC Document 148 Filed 12/17/20 Page 1 of 2


                                       MEMO ENDORSED


December 17, 2020                            USDC SDNY
                                             DOCUMENT
                                             ELECTRONICALLY FILED
VIA ECF                                      DOC #:
The Honorable Judge Caproni                  DATE FILED: 12/17/2020
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:    United States v. Salifou Conde et al. (Issiaga Sylla),
       19 CR 808 (VEC)


Dear Judge Caproni:

As directed by the Court in its Order at ECF Doc. No. 146, I write to describe my
conflict with beginning Mr. Sylla’s trial on March 15, 2021. As an initial matter,
I note that the parties are actively engaged in plea discussions and I anticipate
we will reach a disposition sometime early in the new year. However, if Mr.
Sylla’s case were to proceed to trial, I am not available in March.

I am the mother to two school-aged children (6 years old and 10 years old)
enrolled in a New York City public school. While Mayor de Blasio has recently
announced the re-opening of schools fulltime, the City has not extended that
option to parents, like myself, who opted for remote learning at the start of the
school year. As a result, both of my children are learning remotely from our
home. They do not attend school in-person. I am responsible for supervising
them during the day. I have explored the option of private childcare during
school hours but the costs are prohibitive. I have no other childcare options.

I, like many other working parents in the City, are in the midst of a childcare
crisis brought on by the COVID pandemic. Until I have childcare, I cannot
effectively try a criminal case or prepare to try a criminal case. To effectively
      Case 1:19-cr-00808-VEC Document 148 Filed 12/17/20 Page 2 of 2

Hon. Caproni                                                                   Page 2
December 17, 2020

       Re:    United States v. Salifou Conde et al., 19 CR 808 (VEC)


represent Mr. Sylla at his trial, I need significant time to prepare; time that I
simply do not have. I cannot effectively represent a defendant in a criminal trial
under these circumstances. Against this backdrop, I ask that Mr. Sylla’s trial not
be scheduled in March.


                                         The Court thanks Ms. Gatto for the explanation and
                                         expresses sympathy for the extreme difficulties COVID has
Respectfully submitted,
                                         caused for working parents. No later than December 28,
                                         2020, Defense counsel must submit a letter indicating when,
              /s/                        assuming a disposition is not reached with the Government,
Julia Gatto                              she would be available to try this case and whether the
Assistant Federal Defender               Federal Defenders Office anticipates reassigning the case if
Tel: (212) 417-8750                      the March 15, 2021 trial date goes forward.

                                          SO ORDERED.
cc:    all parties (via ECF)




                                          HON. VALERIE CAPRONI
                                          UNITED STATES DISTRICT JUDGE                  12/17/2020
